COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-206-CV
 
 
IN RE KELLY STARK                                                                RELATOR
 
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
We have
considered ARelator=s Motion
To Dismiss Action As Moot. A  It is the court=s
opinion that the motion should be granted; therefore, we dismiss this original
proceeding.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER
CURIAM
 
PANEL
B:  DAUPHINOT, GARDNER, and WALKER, JJ.
DELIVERED: 
June 22, 2007




    [1]See
Tex. R. App. P. 47.4.